1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9    JASON S. BROWN,                                    Case No. 3:17-cv-00687-MMD-WGC
10                                      Petitioner,                     ORDER
            v.
11
     WARDEN BAKER, et al.,
12
                                    Respondents.
13

14          It is ordered that Petitioner’s fourth unopposed motion for extension of time (ECF

15   No. 29) is granted. Petitioner will have until May 3, 2019, to file an opposition to the motion

16   to dismiss.

17          DATED THIS 19th day of April 2019.

18

19                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
